FILED
                               NOT FOR PUBLICATION                                     SEP 17 2013

                                                                                  MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                               U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


 UNITED STATES,                                         No. 11-10667

                Plaintiff - Appellee,                   D. C. No. 4:10-cr-01786-CKJ-
                                                        DTF-1
   v.

 ELISHA WILLIAM POLLOCK,                                MEMORANDUM*

                Defendant - Appellant.


                      Appeal from the United States District Court
                               for the District of Arizona
                      Cindy K. Jorgenson, District Judge, Presiding

                           Argued and Submitted May 14, 2013
                                San Francisco, California

Before: McKEOWN and WATFORD, Circuit Judges, and MARBLEY, District
Judge.**

        Defendant appeals the sentence imposed by the district court for his

conviction for making a false statement during the purchase of a firearm. 18

U.S.C. § 924(a)(1)(A). The district court applied a six-level enhancement to


         *
              This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
        **
               The Honorable Algenon L. Marbley, United States District Judge for the Southern
District of Ohio, sitting by designation.
Defendant’s base offense level for Defendant’s previous conviction for a felony

crime of violence. Defendant argues the district court erred in applying the

enhancement because the offense for which he was previously convicted, second-

degree burglary under Arizona law, is not a “crime of violence” under the residual

clause of U.S.S.G. § 4B1.2(a)(2). We review de novo a district court’s

interpretation of the Sentencing Guidelines. United States v. Lopez-Patino, 391

F.3d 1034, 1036 (9th Cir. 2004) (per curiam).

      Defendant’s argument is stymied by this court’s decisions in United States v.

Park, 649 F.3d 1175 (9th Cir. 2011), and United States v. Terrell, 593 F.3d 1084

(9th Cir. 2010). In Terrell, we held that second-degree burglary under Arizona law

is categorically a “violent felony” under the Armed Career Criminal Act of 1984

(the “ACCA”), 18 U.S.C. § 924(e). 593 F.3d at 1093. Furthermore, this Court has

interpreted the term “crime of violence” under the residual clause of U.S.S.G.

§ 4B1.2(a)(2) in a manner consistent with our interpretation of “violent felony”

under the ACCA. See Park, 649 F.3d at 1177. Accordingly, we AFFIRM the

sentence imposed on Defendant by the district court.

      Defendant also contends the residual clause of U.S.S.G. § 4B1.2(a)(2) is

unconstitutionally vague. This Court recently considered and rejected this

argument in United States v. Spencer, No. 12-10078, 2013 WL 3870731 (9th Cir.


                                         2
July 29, 2013), where we found this attack to be foreclosed by Supreme Court and

Ninth Circuit precedent. Id. at *10 (citing Sykes v. United States, 131 S. Ct. 2267,

2277 (2011); James v. United States, 550 U.S. 192, 210 n. 6 (2007); and United

States v. Crews, 621 F.3d 849, 852 n. 4, 855-56 (9th Cir. 2010)). Thus, there is no

basis for reversal on this ground.


      AFFIRMED.




                                          3